—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him, inter alia, of kidnapping in the first degree (Penal Law § 135.25 [1]), defendant contends that Supreme Court erred in permitting the prosecutor to cross-examine him regarding his involvement in a homicide for which he was not charged that occurred after the crimes for which he was on trial. While the prosecutor has the right to impeach defendant’s credibility with contradictory statements concerning other criminal activity, the prosecutor must be cautious not to prejudice defendant’s right to a fair trial. Under the facts of this case and in light of the overwhelming proof of defendant’s guilt, we conclude that reversal is not required in this instance (see, People v Crimmins, 36 NY2d 230, 242).
The sentence is not unduly harsh or severe, and we decline to exercise our power to modify the sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). We have examined defendant’s remaining contentions and conclude *969that they are without merit. (Appeal from Judgment of Supreme Court, Erie County, Sheridan, J. — Kidnapping, 1st Degree.)
Present — Green, J. P., Lawton, Hayes, Balio and Boehm, JJ.